DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the applicant’s amendment received 09/21/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Nobles fails to disclose a “fluidly expandable portion” as now required by amended claim 1 because Nobles fails to disclose that the suture clasp arms are “fluidly expandable.” Examiner respectfully disagrees in that Nobles discloses the suture clasp arms 104 expand in a fluid manner, or in other words expand smoothly outward without interruption as shown in Figures 10-11, thus discloses a “fluidly expandable portion” as recited in amended claim 1.
Regarding claims 8 and 16, applicant argues that Nobles fails to disclose “increasing an area of a tissue location surface of the suturing device” because there is no change to an area of the surface forming the suture clasp arms and the distal mount. Examiner respectfully disagrees in that the area of the tissue locating surface shown in Figure 10 covers simply the proximally facing end surfaces of the suture clasp arms. This area is increased by extending the suture clasp arms outward such that the tissue location area can also include the inner surfaces of the suture clasp arms and the surface of the distal mount as illustrated in Figures 11-12. Therefore, Nobles discloses the step of increasing an area of a tissue location surface of the suturing device (by extending the clasp arms outward) as recited in claims 8 and 16.
It is noted that the applicant argues that in contrast to Nobles, the pending application teaches that balloons of the foot can be inflated to increase the surface area of the tissue location surface of the foot. Examiner agrees that Nobles fails to disclose the expandable portion comprises inflatable balloons and the step of inflating the balloons to increase an area of a tissue location surface of the suturing device. However, the claims do not recite this argued structure or step to differentiate the claimed invention from Nobles. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 7, 8, 10, and 13-15 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Nobles et al. (US Pub. No. 2010/0030242).
Regarding claim 1, Nobles discloses a method of closing an opening in tissue (for example, see paragraphs 7-8), the method comprising advancing a suturing device (100) through the opening in tissue (for example, see Figure 10), the suturing device comprising a proximal portion (114), a distal portion (elongate portion distal to 114 that is coupled to 104s; for example, see Figure 10), and a plurality of needles (106s), positioning a fluidly expandable portion (104s, which expand in a fluid manner or smoothly outward without any interruptions; for example, see Figures 10-11) associated with the distal portion (104s are pivotably coupled to the elongate portion distal to 114 and expand outward relative thereto) against an inner surface of a wall of the tissue (for example, see Figures 11-12), the fluidly expandable portion (104s) preventing the distal portion from being withdrawn proximally through the opening (for example, see Figures 11-12), compressing tissue between the proximal portion (114) and the distal portion (for example, see Figures 12-13), and withdrawing the plurality of needles (106s) proximally through the tissue compressed between the proximal portion and the distal portion and into the proximal portion (for example, see Figures 13-14).
Regarding claim 7, Nobles discloses a proximal end of the distal portion ensures that tissue surrounding the opening is positioned, within a space between the proximal portion and the distal portion, to receive the plurality of needles (for example, see Figures 11-13).
Regarding claim 8, Nobles discloses a method of closing an opening in a body lumen (for example, see paragraphs 7-8) comprising advancing a suturing device (100) through the opening in the body lumen (for example, see Figure 10; wherein although the method is shown in a heart, paragraphs 7-8 describe the method may be performed in a lumen in which case the suturing device is advanced through an opening in the lumen instead of through an opening in the heart between leaflets), the suturing device (100) comprising a proximal shaft (114), a distal elongate member selectively disposed in relation to the proximal shaft (elongate portion distal to 114 that is coupled to 104s is considered the distal elongate member, in which the position of the elongate portion distal to 114 is considered in a selected position with respect to 114, thus is considered “selectively disposed” in relation to 114; for example, see Figure 10), and a plurality of needles (106s), increasing an area of a tissue location surface of the suturing device (the extension of 104s from the retracted position increases an area of the tissue location surface of the distal elongate member of the suturing device) and subsequently positioning the tissue location surface against an interior surface of a wall of the body lumen (for example, see Figures 11-12), compressing tissue of the wall between the proximal shaft and the tissue location surface to present the tissue towards the plurality of needles (106s) and draw the tissue into a space between the proximal shaft and the tissue location surface (for example, see Figures 11-13), and withdrawing the plurality of needles (106s) proximally through the tissue compressed between the proximal shaft and the tissue location surface and into the proximal shaft (for example, see Figures 13-14).
Regarding claim 10, Nobles discloses advancing the suturing device (100) along a guidewire (10) placed through the opening (for example, see paragraph 62).
Regarding claim 13, Nobles discloses the proximal shaft (114) and distal elongate member (elongate portion distal to 114 that is coupled to 104s) are biased towards each other (for example, see Figures 3, 4, and 6), thus Nobles discloses the proximal shaft is biased towards the distal elongate member.
Regarding claim 14, Nobles discloses the proximal shaft (114) and distal elongate member (elongate portion distal to 114 that is coupled to 104s) are biased towards each other (for example, see Figures 3, 4, and 6), thus Nobles discloses the distal elongate member is biased towards the proximal shaft.
Regarding claim 15, Nobles discloses the proximal shaft (114) and distal elongate member (elongate portion distal to 114 that is coupled to 104s) are fixedly connected (for example, see paragraph 65), thus Nobles discloses locking a position of the distal elongate member in relation to the proximal shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 2-5, 9, 11, 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobles et al. in view of Modesitt (US Pub. No. 2005/0149065).
Regarding claims 2 and 9, Nobles discloses the suturing device may be utilized to close a variety of different tissue openings, surgically created passageways, etc. (for example, see paragraphs 7-8). Nobles fails to disclose specifically advancing the suturing device through a tissue tract that is orientated at a 45-degree angle with respect to a longitudinal axis of a body lumen of the tissue. Modesitt also discloses a method of closing an opening in tissue, for example, a blood vessel, comprising advancing a suturing device through an opening in the blood vessel (for example, see Figure 8). Modesitt teaches advancing the suturing device through a tissue tract that is orientated at a 45-degree angle with respect to a longitudinal axis of the blood vessel in order to close an opening in the blood vessel that has a tissue tract that is orientated at a 45-degree angle with respect to a longitudinal axis of the blood vessel (for example, see Figures 8-13). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have performed the step of advancing Nobles’s suturing device through a tissue tract that is orientated at a 45-degree angle with respect to a longitudinal axis of a body lumen of the tissue as taught by Modesitt. Doing so would enable Nobles’s suturing device to close an opening in, for example, a blood vessel, that has a tissue tract that is orientated at a 45-degree angle with respect to a longitudinal axis of the blood vessel as taught by Modesitt.
Regarding claim 3, Nobles as modified discloses advancing the suturing device (100) along a guidewire (10) placed through the opening (for example, see Nobles paragraph 62).
Regarding claim 4, Nobles as modified discloses retracting the guidewire (10) from the opening following suturing the opening (for example, see Figure 15, wherein the entire system is removed after suturing, leaving behind only the suture).
Regarding claims 5 and 11, although Nobles discloses the suturing device may be utilized to close a variety of different tissue openings, surgically created passageways, etc. (for example, see paragraphs 7-8), Nobles fails to disclose the step of advancing the suturing device until blood flows through a position port to a position indicator. Modesitt also discloses a method of closing an opening in tissue, for example, a blood vessel, comprising advancing a suturing device through an opening in the blood vessel (for example, see Figure 8). Modesitt teaches a position port (30) in the distal portion of the suturing device and a position indicator in the proximal portion of the suturing device (lumen 28 through open proximal end of lumen 28), and performing the step of advancing the suturing device until blood flows through the position port to the position indicator in order to ensure proper positioning of the suturing device in the blood vessel for closing an opening therein (for example, see paragraph 68). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Nobles’s distal portion with a position port and proximal portion with a position indicator, and perform the step of advancing the suturing device until blood flows through the position port to the position indicator as taught by Modesitt. Doing so would facilitate proper closure of an opening in a blood vessel by ensuring the distal portion of the suturing device is properly positioned therein. 
Regarding claim 16, Nobles discloses a method of closing an opening in a body lumen (for example, see paragraphs 7-8) comprising advancing a suturing device (100) along a guidewire (10) through the opening in the body lumen (for example, see paragraph 62), the suturing device (100) comprising a proximal shaft (114), a distal elongate member selectively disposed in relation to the proximal shaft (elongate portion distal to 114 that is coupled to 104s is considered the distal elongate member, in which the position of the elongate portion distal to 114 is considered in a selected position with respect to 114, thus is considered “selectively disposed” in relation to 114; for example, see Figure 10), and a plurality of needles (106s), increasing an area of a tissue location surface (surface of 104s of the distal elongate member) of the suturing device (the extension of 104s from the retracted position increases an area of the tissue location surface of the distal elongate member of the suturing device) and subsequently positioning the tissue location surface against an interior surface of a wall of the body lumen (for example, see Figure 11), the tissue location surface preventing the distal elongate member from being withdrawn proximally through the opening (for example, see Figure 11), following positioning the tissue location surface against the interior surface of the wall of the body lumen, sandwiching tissue between the proximal shaft and the tissue location surface of the suturing device to present the tissue towards the plurality of needles (for example, see Figures 12-13), withdrawing the plurality of needles (106s) proximally through the tissue sandwiched between the proximal shaft and the distal elongate member and into the proximal shaft to draw a suture (130) across the opening (for example, see Figures 13-14), and removing the suturing device (100) and the guidewire (10) and forming a knot (134) in the suture to close the opening (for example, see Figure 15, wherein the entire system is removed after suturing, leaving behind only the suture; see also paragraph 85 describing 134 being a knot and paragraphs 7-8 describing “closing” an opening).
Nobles fails to disclose the step of advancing the suturing device until blood flows through a position port to a position indicator. Modesitt also discloses a method of closing an opening in tissue, for example, a blood vessel, comprising advancing a suturing device through an opening in the blood vessel (for example, see Figure 8). Modesitt teaches a position port (30) in the distal portion of the suturing device and a position indicator in the proximal portion of the suturing device (lumen 28 through open proximal end of lumen 28), and performing the step of advancing the suturing device until blood flows through the position port to the position indicator in order to ensure proper positioning of the suturing device (for example, see paragraph 68). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Nobles’s distal portion with a position port and proximal portion with a position indicator, and perform the step of advancing the suturing device until blood flows through the position port to the position indicator as taught by Modesitt. Doing so would facilitate proper closure of an opening in a blood vessel by ensuring the distal portion of the suturing device is properly positioned therein. 
Regarding claim 17, Nobles as modified discloses the proximal shaft (114) and distal elongate member (elongate portion distal to 114 that is coupled to 104s) are biased towards each other (for example, see Figures 3, 4, and 6).
Regarding claim 18, Nobles as modified discloses the proximal shaft (114) and distal elongate member (elongate portion distal to 114 that is coupled to 104s) are fixedly connected (for example, see paragraph 65), thus Nobles discloses locking a position of the distal elongate member in relation to the proximal shaft.
Regarding claim 20, Nobles as modified discloses sandwiching the tissue comprises drawing the proximal shaft and the distal elongate member towards each other (by retracting 104s of the distal elongate member) to draw the tissue into a space between the proximal shaft and the tissue location surface (surface of 104s of the distal elongate member; for example, see Figures 11-12).
Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobles et al. as applied to claims 1 and 8 above, and further in view of Sierra et al. (US Patent No. 5,496,332).
Regarding claim 6, Nobles discloses the claimed invention, but is silent as to whether the step of positioning the fluidly expandable portion associated with the distal portion against the inner surface of the wall of the tissue comprises withdrawing the suturing device proximally to contact the expandable portion against the inner surface of the wall of the tissue. Sierra also discloses a method of closing an opening in tissue with a suturing device (10) comprising positioning a distal expandable portion (34) against an inner surface of a wall of the tissue (for example, see Figure 3). Sierra teaches the step of positioning the distal expandable portion (34) against the inner surface of the wall of the tissue comprises withdrawing the suturing device (10) proximally to contact the expandable portion (34) against the inner surface of the wall of the tissue (for example, see Figures 2-3). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have withdrawn Nobles’s suturing device proximally as taught by Sierra. Doing so would ensure the expandable portion associated with the distal end is properly positioned against the tissue prior to suturing the opening therein.
Regarding claim 12, Nobles further discloses that compressing the tissue comprises relative movement of the tissue location surface (104s move from the retracted position to an extended position and then back to a retracted position), but is silent as to whether there is relative movement of the proximal shaft. Sierra also discloses a method of closing an opening in tissue with a suturing device (10) comprising positioning a distal expandable portion (34) against an inner surface of a wall of the tissue (for example, see Figure 3). Sierra teaches relative movement of a proximal shaft by withdrawing the suturing device (10) proximally to contact the expandable portion (34) against the inner surface of the wall of the tissue (for example, see Figures 2-3). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have withdrawn Nobles’s suturing device proximally, such that there is relative movement of the proximal shaft, as taught by Sierra. Doing so would ensure the tissue location surface is properly positioned against the tissue, thus ensuring proper compression of the tissue between the proximal shaft and tissue location surface prior to suturing the opening therebetween.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobles et al. and Modesitt as applied to claim 16 above, and further in view of Sierra et al.
Nobles as modified further discloses that compressing the tissue comprises relative movement of the distal elongate member (104s of the distal elongate member move from the retracted position to an extended position and then back to a retracted position), but is silent as to whether there is relative movement of the proximal shaft. Sierra also discloses a method of closing an opening in tissue with a suturing device (10) comprising positioning a distal expandable portion (34) against an inner surface of a wall of the tissue (for example, see Figure 3). Sierra teaches relative movement of a proximal shaft by withdrawing the suturing device (10) proximally to contact the expandable portion against the inner surface of the wall of the tissue (for example, see Figures 2-3). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have withdrawn Nobles’s modified suturing device proximally, such that there is relative movement of the proximal shaft, as taught by Sierra. Doing so would ensure the tissue location surface of the distal elongate member is properly positioned against the tissue, thus ensuring proper compression of the tissue between the proximal shaft and tissue location surface prior to suturing the opening therebetween.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eliachar et al. (US Pub. No. 2011/0196393) discloses a method comprising advancing a suturing device through an opening in tissue (for example, see Figures 4-5), positioning a balloon (100) against an inner surface of the tissue (for example, see Figure 5), and withdrawing a plurality of needles (30) to deposit a suture (90) in the tissue (for example, see Figures 8-12).
Lemke (US Pub. No. 2011/0270282) discloses a method comprising advancing a suturing device through an opening in tissue (for example, see Figure 3), positioning a balloon (17) against an inner surface of the tissue (for example, see Figure 3), and withdrawing a plurality of needles (8 and 9) to deposit a suture (21) in the tissue (for example, see Figure 4).
Nobles et al. (US Pub. No. 2011/0190793) discloses a method comprising advancing a suturing device through an opening in tissue (for example, see Figures 22-23), positioning a balloon (700, 800) against an inner surface of the tissue (for example, see Figures 22-23), and withdrawing a plurality of needles (40) to deposit a suture (52) in the tissue (for example, see Figures 22-23).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 2, 2022